                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                       EASTERN DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                        DARRYL BANTON;                                     Case No. 1:19−CV−00928−DAD−JLT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                              Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                                                   12                                                     STIPULATION EXTENDING TIME FOR
REED SMITH LLP




                                                                                               vs.                                        DEFENDANT WELLS FARGO BANK, N.A.
                                                                                   13                                                     TO RESPOND TO PLAINTIFF’S FIRST
                                                                                      WELLS FARGO BANK, N.A.; and DOES 1-10               AMENDED COMPLAINT
                                                                                   14 inclusive.

                                                                                   15                    Defendants.
                                                                                   16
                                                                                                                              [PROPOSED] ORDER
                                                                                   17
                                                                                               GOOD CAUSE APPEARING THEREFORE, the Court orders that the time for Defendant
                                                                                   18
                                                                                        Wells Fargo Bank, N.A. to respond to Plaintiff Daryl Banton’s First Amended Complaint be continued
                                                                                   19
                                                                                        to, up to and including, January 16, 2020.
                                                                                   20

                                                                                   21 IT IS SO ORDERED.

                                                                                   22
                                                                                           Dated:     December 23, 2019                        /s/ Jennifer L. Thurston
                                                                                   23                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
